                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:17-CV-221-BO

BRANDON HENRY,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )                ORDER
                                                      )
JAN W. FRIIS, II and CITY OF                          )
JACKSONVILLE,                                         )
                                                      )
       Defendants.                                    )


       This matter is before the Court on pro se plaintiffs failure to file a notice of self-

representation within twenty-one days of the Court's order dated August 17, 2018. In that order,

the Court granted plaintiffs counsel permission to withdraw and ordered plaintiff to "file a notice

of self-representation or cause new counsel to file a notice of appearance" within twenty-one days.

[DE 19]. That order informed plaintiff that the failure to comply could result in sanctions,

"including but not limited to dismissal or default judgment." Id. "If the plaintiff fails to prosecute

or to comply with these rules or a court order," his action may be dismissed. Fed. R. Civ. P. 41(b).

While pro se litigants "are entitled to some deference from courts," they remain "subject to the

time requirements and respect for court orders without which effective judicial administration

would be impossible." Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989). Thus, plaintiffs

complaint is dismissed, without prejudice, for failure to prosecute.



SO ORDERED, this~ day of October, 2018.

                                               ~TE~E~~              "',
                                               CHIEF UNITED STATES DISTRIC JUDGE
